DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08-23-2022. Applicant argued that the method requires every element of claim 1 of Group I, however, the examiner respectfully disagrees because the method step can be used for different footwear system such as wearing a sock first and apply pressure into a shoe.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the sole having a raised ridge portion and a raised heel portion” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case claim 5 limitations “wherein the toe section of the first footwear article forms a corresponding fit with the toe cap of the second footwear article without forming an interlocking engagement therebetween” does not have any support in the specification; therefore, it is failing to comply with the written description requirement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitations “wherein the toe section and the wing have an exterior shape matching an interior space of a second footwear article”. It is not clear how the shape is matching to each other such as the shape is exactly the shapes are just similar to each other or the shape are exactly the same shape and size (if this is the case, how can one be fit to another). Thus, the term “matching” is subjective term to each individual user, as what is considered “matching” to one person may not be “matching” to another.
Claim 1 is further rejected because it recites limitations “wherein each of the first and second footwear articles is purposely fit for the other”. The limitations is vague and indefinite because it is not clear what it means when the footwear is purposely fit for the other. There is a question that it means the first footwear only can fit to the second footwear or there could be something else.
Claim 5 is rejected because it recites limitations “the toe section of the first footwear article forms a corresponding fit with the toe cap of the second footwear article without forming an interlocking engagement therebetween”. It is not clear how the toe sections forms a corresponding fit without forming an interlocking engagement therebetween because when the structures fit to each other they must have some kind of an interlocking engagement.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 is rejected because it is not further limited the claim, claim 7. In this instant case claim 8 comprises a lateral pocket, but claim 7 was already claimed a singular pocket beginning from lateral edge (lateral pocket).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch (2019/0116916).
Regarding claim 1, Rosen discloses a footwear system, comprising: 
a first footwear article configured to accept a user's foot, the first footwear article having a body and a sole attached to the body, the body having a toe section attached to the sole at a front end of the first footwear article (figs 1-7 and 10, member 40), the sole having a flange member extending past the body forming a wing (figs 1-7 and 10, members 45 and 60), wherein the toe section and the wing have an exterior shape matching an interior space of a second footwear article (fig 10); and 
the second footwear article comprising a sole having a toe cap extending on top of and over the toe section of the body, the toe cap having internal dimensions forming a corresponding fit to external dimensions of the toe section of the body (figs 1-7 and 10, member 20), the sole having a raised ridge portion and a raised heel portion (figs 1-7 and 10, member 21), the raised ridge portion and the raised heel portion forming a cavity configured to accept the wing of the first footwear article, the cavity having internal dimensions forming a corresponding fit to external dimensions of the wing of the first footwear article, wherein the second footwear article is configured to be detachably attached to the first footwear article (figs 1-7 and 10, para 0035), and wherein each of the first and second footwear articles is purposely fit for the other (figs 1-7 and 10, abstract).  
Regarding claim 2, Rosen discloses the first footwear article and the second footwear article form an interlocking engagement for use by a user (figs 1-7, member 60, para 0030 and 0046).  
Regarding claim 3, Rosen discloses the wing compresses and interacts with the raised ridge portion and the raised heel portion to form the interlocking engagement between the first footwear article and the second footwear article (para 0009 discloses the soles are made of compressing material such as ethyl vinyl acetate or a polyurethane foam).  
Regarding claim 4, Rosen discloses the wing is comprised of material that compresses when force is applied to the wing, and expands when the force is removed (para 0009 discloses the soles are made of compressing material such as ethyl vinyl acetate or a polyurethane foam).  
Regarding claim 5, Rosen discloses the raised ridge portion of the second footwear article is comprised of a material that expands to accept the wing, and contracts to support an interlocking engagement between the first footwear article and the second footwear article (figs 1-7 and para 0009 discloses the soles are made of compressing material such as ethyl vinyl acetate or a polyurethane foam), and wherein the toe section of the first footwear article forms a corresponding fit with the toe cap of the second footwear article without forming an interlocking engagement therebetween (para 0047).  
Regarding claim 6, Rosen discloses the raised ridge portion and the raised heel portion form a continuous singular pocket beginning on a lateral edge of the second footwear article and extending toward the raised heel portion, wherein the continuous singular pocket is designed to accept the wing of the first footwear article (figs 2 and 10, para 0040).  
Regarding claims 7-8, Rosen discloses the raised ridge portion and the raised heel portion form a continuous singular pocket beginning on a lateral edge of the second footwear article, extending around the raised heel portion, and ending on a medial edge of the second footwear article, wherein the continuous singular pocket is designed to accept the wing of the first footwear article and  wherein the second footwear article further comprises a lateral pocket, the lateral pocket having internal dimensions corresponding to external dimensions of a lateral portion of the wing (figs 2 and 10, para 0040).  
Regarding claim 9, Rosen discloses following contact between the first footwear article and second footwear article, the wing of the first footwear article contracts  (figs 1-7 and para 0009 discloses the soles are made of compressing material such as ethyl vinyl acetate or a polyurethane foam) while entering the cavity of the second footwear article, and then expands filling the cavity (para 0046).  
Regarding claim 10, Rosen discloses the attachment and detachment of the first footwear article to or from the second footwear article is pressure activated (para 0046).  
Regarding claim 11, Rosen discloses detaching the second footwear article from the first footwear article is accomplished by applying pressure to the raised heel portion with a user's opposing foot and unlocking an attachment between the first and second footwear articles (para 0046 and 0047).  
Regarding claim 12, Rosen discloses the wing extends around the sole's lateral edge and heel (figs 3-5, member 45).  
Regarding claim 13, Rosen discloses the first footwear article is selected from a group consisting of a shoe, slipper, sandal, boot, trainer, cleat, golf shoe, soccer shoe, or a combination thereof (para 0003).  
Regarding claim 14, Rosen discloses the second footwear article expands and contracts to accept the wing of the first footwear article to assist with attaching the second footwear article to the first footwear article (figs 1-7 and 10, para 0046 to 0047).  

    PNG
    media_image1.png
    496
    452
    media_image1.png
    Greyscale

Regarding claim 15, Rosen discloses the second footwear article further comprises a strap substantially along a throat line to provide an additional support in securing the second footwear article to the first footwear article (fig 1 annotated above).  
Regarding claim 16, Rosen discloses the second footwear article acts as a shock absorber and provides superior traction compared to the sole of the first footwear article (para 0033).  
Regarding claim 19, Rosen discloses the wing (figs 1-7 and 10, member 60) extends to the front end of the first footwear article (para 0047).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch (2019/0116916) as applied to claim 1 above, and further in view of Davenport (2018/0228242).
Regarding claim 20, Rosen teaches the raised ridge portion and the raised heel portion form a continuous singular pocket beginning on a lateral edge of the second footwear article, extending around the raised heel portion, and ending on a medial edge of the second footwear article, wherein the continuous singular pocket is designed to accept the wing of the first footwear article, and wherein the second footwear article further comprises a lateral pocket, the lateral pocket having internal dimensions corresponding to external dimensions of a lateral portion of the wing (figs 1-7 and 10, para 0030, 0046 to 0047).
Rosen does not teach a bottom portion of the sole of the second footwear article increases in thickness spanning from a toe section of the second footwear article to a heel section of the second footwear article.
Davenport teach a shoe system having a bottom portion of the sole of the second footwear article increases in thickness (fig 2, member 128) spanning from a toe section (fig 2, member 127) of the second footwear article to a heel section (fig 2, member 126) of the second footwear article (fig 2, member 106).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Rosen by using the thickness relationship of Davenport, in other to reduce the risk of injury (Davenport, para 0002).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732